Citation Nr: 1715895	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-14 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for residuals, injury to left eye and left eyelid.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1951 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left eye disability is manifested by visual acuity of no worse than 20/40 corrected distance vision in the left eye. 

2.  The Veteran's left eye disability is manifested by pain.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals, injury to left eye and left eyelid, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.79, Code 6066 (2016). 

2.  The criteria for a separate 10 percent rating, but not higher, for pain in the left eye have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.75, 4.76, 4.79, Diagnostic Codes 6070-6036 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted above, in February 2017, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

During the February 2017 hearing, the undersigned noted the issue on appeal.  Information was solicited from the Veteran as to the existence of any potentially relevant evidence that had not been obtained.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.10 (c) (2) nor has identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2).
Thus, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim adjudicated herein.


Analysis

At the outset, the Board notes that VA's schedule for rating eye disabilities was revised effective December 10, 2008, but that these amended criteria govern cases only when the claim is filed on or after that date unless the Veteran asks that his claim be adjudicated under the new criteria.  See 73 Fed. Reg. 66,543 (November 10, 2008).  The Veteran's increased rating claim was filed in December 2010, and therefore, the amended criterion applies.

The Veteran was initially granted service connected for an injury to his left eyelid and left eye in April 1972, which was evaluated as noncompensable from January 26, 1972.  The Veteran now asserts that the disability has worsened, warranting a higher rating. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to give evidence of symptoms observable by his senses, and the Board finds him credible as his statements are detailed and consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on the record, the Board finds that while the criteria for a compensable rating for residuals, injury to left eye and left eyelid, have not been met, the criteria for an additional 10 percent rating for left eye pain have been.  38 C.F.R. § 4.79.

Visual acuity is rated based upon the best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008); 38 C.F.R. § 4.76 (2016).

The Veteran's left eye disability is rated under Diagnostic Code 6066.  Under DC 6066, a non-compensable rating is assigned for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  A 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40. 

A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  

When only one eye is service-connected, subject to the provisions of 38 C.F.R. 
§ 3.383 (a), the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75 (c). 

The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75 (d).

Here, multiple VA examinations reveal that the Veteran's corrected visual acuity was no worse than 20/40 in the right eye and 20/40 in the service-connected left eye.  An April 2011 VA examination report shows that the Veteran's corrected distance vision was 20/20 in the right eye and 20/25 in the service-connected left eye.  Corrected near vision was 20/20 in the right eye and 20/20 in the left eye.  A February 2014 VA examination report shows corrected distance vision measured at 20/40 or better in both eyes.  Corrected near vision was also measured at 20/40 or better, bilaterally.  No visual defect was found at that time.  A July 2016 VA examination report shows that the Veteran's corrected distance vision was 20/40 or better in both eyes.  Corrected near vision was also measured at 20/40 or better, bilaterally.  There was no visual field defect found.

Pursuant to DC 6066, the Veteran's non-service connected right eye is considered to be 20/40 and his left eye is 20/40, which equates to a non-compensable rating at all points relevant to the appeal.  38 C.F.R. §§ 4.75 (c), 4.79.  This evidence does not more nearly approximate corrected visual acuity of 20/50 in one eye and 20/40 in the other eye; vision in both eyes correctable to 20/50; vision in one eye correctable to 20/70 and vision in the other eye correctable to 20/40; and vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/40 was not shown.  38 C.F.R. §§ 4.7, 4.79, DC 6066.  Accordingly, a compensable rating for service-connected residuals, injury to left eye and left eyelid, is not warranted.  38 C.F.R. §§ 4.7, 4.79, DC 6066.

However, the record shows an associated symptom of pain, which can be appropriately compensated by a separate 10 percent rating.  See Esteban, 6 Vet. App. at 262; 38 C.F.R. § 4.79.  Private eye treatment records from November 2011 show complaints of eye pain, rated as 11 on a 1 to 10 scale and occurring multiple times per week.  A July 2016 VA examiner noted that the Veteran's reported left eye pain was at least as likely as not caused by, or the result of, the Veteran' in-service injury to his left eye.  The Veteran testified at his February 2017 hearing that he experienced varied levels of pain in his left eye, lasting anywhere from a few seconds to nearly half a minute.  He described the pain as "tremendous."  The Veteran reported that he was taking prescribed medication to treat the pain in his eye.  Based on the evidence, the Board concludes that the Veteran's left eye disability is manifested by pain.  

The rating criteria do not specifically address pain in the eye.  Therefore, the Board will rate the Veteran's pain by analogy to other Diagnostic Codes. Diagnostic Code 6036 provides for a 10 percent rating for pain, photophobia, and glare sensitivity.  As the Veteran's left eye disability is manifested by pain, the symptom is similar to those contemplated by Diagnostic Code 6036.  Therefore, the Board finds that a 10 percent rating is most appropriate for left eye pain under Diagnostic Code 6036.  See 38 C.F.R. § 4.79, DC 6070-6036.


ORDER

Entitlement to a compensable rating for residuals, injury to left eye and left eyelid, is denied. 

Entitlement to a separate 10 percent rating for pain associated with the left eye disability is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


